DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: the Amendment filed June 3, 2021.

Claims 25-40 are pending in the application.  Claims 25 and 35 are independent claims.


Response to Arguments
Applicant's arguments and amendments filed June 3, 2021 have been fully considered but they are not fully persuasive.  In particular, Applicant argues that “Tazawa fails to disclose the subject matter of claim 35 since Tazawa discloses that a connection of the cover is established by metal solder 39 as shown in Fig. 4 [and the] two connecting regions in Claim 35 include one having a connection consisting of the first and the second material and the other one having a first space charge zone and a second space charge zone oppositely charged in the connecting region are not simply disclosed in Tazawa” (sixth paragraph on page 5 of Applicant’s June 3, 2021 Amendment).
This argument is not persuasive as Tazawa shows a connection consisting of the first and the second material is arranged, namely one of the areas where 11 or 13 are directly touching 15 and thus making a connection with 15.  While there may be other connections in the Tazawa first connecting region {the region where 11, 13, and 15 are connected}, at least one connection is made where only 11 or 15 {ends or bottom, for example} directly touch and thus makes a connection of only 11 and 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35-40 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 9,595,806 B2 to Tazawa et al. (referred to hereafter as “Tazawa”).

Regarding claim 35, Tazawa teaches a cover {Figure 2, for example} for an optoelectronic component {17}, the cover comprising a body {combination of 11 and 13} of a first material, the body comprises a lower side {13} and, starting from the lower side, a recess {19} for the optoelectronic component, the body comprises a side surface {11S} adjacent to the lower side {11S is adjacent to 13}, the recess {19} is continued as far as the side surface, a plate {15} of a second material is arranged on the side surface, the second material being transparent for a radiation wavelength of the optoelectronic component {column 7, line 59-62}, and the body {combination of 11 and 13} and the plate {15} are connected {see Figure 3a with 11, 13, and 15 connected}, wherein a first connecting region {the region where 11, 13, and 15 are connected} is arranged between the first material of the body {combination of 11 and 13} and the second material of the plate {15}, and, in the first connecting region, a connection consisting of the first and the second material is arranged {one of the areas where 11 or  13 are directly touching 15 and thus making a connection to 15}, or a first space-charge zone is arranged in the first material and a second space-charge zone is arranged in the second material, the first space-charge zone and the second space-charge zone being oppositely charged, or hydrogen bonds are formed. Regarding claim 36 (that depends from claim 35), Tazawa Figure 2 shows the body {combination of 11 and 13} is a cuboid. Regarding claim 37 (that depends from claim 35), Tazawa teaches the body comprises glass or silicon, and/or the plate {15} comprises glass {column 11, line 22}. Regarding claim 38 (that depends from claim 35), Tazawa teaches an optoelectronic device having an optoelectronic component {17} on a substrate {27}, additionally comprising the cover as claimed in claim 35 {combination of 11 and 13 with 15; see the discussion of claim 35 above}, wherein the lower side of the cover {13} is adjacent to the substrate {27} and the optoelectronic component {17} is arranged in the recess {19}. Regarding claim 39 (that depends from claim 38), Tazawa Figure 3a shows the substrate {27} and the cover {combination of 11 and 13 with 15} are connected. Regarding claim 40 (that depends from claim 39), Tazawa teaches a second connecting region {the region where 27 and 11 are connected} is arranged between the substrate {27} and the cover {combination of 11 and 13 with 15}, and, in the second connecting region, a connection consisting of a material of the substrate and of the first or the second material is arranged, or a metal {one of the connections that include metal solder 39 as shown in Fig. 4} is arranged. 
Allowable Subject Matter

Claims 25-34 are allowable.  The following is a statement of reasons for the indication of allowable subject matter: the art of record does not show producing a cover for an optoelectronic component including a first material comprising a cavity starting from a first side of the first material; applying and fastening a plate on the first side of the first material, the plate consisting of a second material and being transparent for at least one radiation wavelength; and making a first saw cut such that the cavity is separated into two regions, the first saw cut being carried out both through the first material and through the plate. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826